Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.), rendered December 3, 1987, convicting him of burglary in the second degree, grand larceny in the third degree, criminal possession of stolen property in the third degree, and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not improvidently exercise its discretion in ruling that the prosecutor could cross-examine him with respect to three prior convictions in the event that he elected to testify (see, People v Sandoval, 34 NY2d 371). The defendant’s extensive criminal record, which included eight prior convictions for theft-related offenses, demonstrated his willingness to place his own interests ahead of the interests of society, thereby directly impacting upon the issue of his credibility (see, People v Sandoval, supra; People v Reynolds, 171 AD2d 707; People v Branch, 155 AD2d 475). Moreover, the similarity between the prior crimes and the crimes charged did not require their preclusion, as a defendant who specializes in one particular type of crime is not shielded from cross-examination thereon (see, People v Pavao, 59 NY2d 282; People v Branch, supra; People v Kyser, 147 AD2d 590). Brown, J. P., Sullivan, Eiber and O’Brien, JJ., concur.